--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 8-K [lithium-8k_0406.htm]
 
Exhibit 10.37
 


INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT ("Agreement") is made as of this ___ day of March
2011, by and between LITHIUM TECHNOLOGY CORPORATION, a Delaware corporation (the
"Company"), and _______________ ("Indemnitee").


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors and officers of
the Company and to indemnify its directors and officers so as to provide them
with the maximum protection permitted by law; and


WHEREAS, the Company, through its Board of Directors, approved this Agreement on
March  23, 2011.


NOW, THEREFORE, in consideration of the foregoing, the Company and Indemnitee
hereby agree as follows:


1.           AGREEMENT TO SERVE. Indemnitee agrees to serve or to continue to
serve the Company, at the Company's will (or under separate written agreement
approved by the Board of Directors of the Company, if such agreement exists), in
the capacity Indemnitee currently serves or is being requested to serve the
Company, as long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the By-Laws of the Company or any
subsidiary of the Company or (subject to any employment or consulting agreement
between Indemnitee and the Company) until such time as Indemnitee tenders a
written resignation or is removed in accordance with the By-Laws; provided,
however, that nothing contained in this Agreement is intended to or shall create
any right (express or implied) to continued employment by Indemnitee.


2.           INDEMNIFICATION.


(a)     THIRD PARTY PROCEEDINGS. The Company shall indemnify Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was a director
or officer of the Company or is or was serving at the request of the Company as
a director or officer of another corporation, partnership, joint venture, trust
or other enterprise, against expenses (including attorneys' fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee's
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nob contendere or its
equivalent, shall not, of itself, create a presumption that

 
 

--------------------------------------------------------------------------------

 

Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee's conduct was unlawful.


(b)     PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The Company shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
the Indemnitee is or was a director or officer of the Company or is or was
serving at the request of the Company as a director or officer of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys' fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action or suit
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the court in which such action or suit is or was pending
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for expenses and then only to the extent that
the court shall deem proper.


(c)     MANDATORY PAYMENT OF EXPENSES. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections 2(a) or (b) or in defense of any claim, issue
or matter therein, Indemnitee shall be indemnified against expenses (including
attorneys' fees) actually and reasonably incurred by Indemnitee in connection
therewith.


(d)     SPECIFIC CASE. Notwithstanding any other provision in this Agreement and
unless otherwise permitted by applicable law, the indemnification provided for
herein shall be made only as authorized in the specific case upon a
determination, made in the manner provided by applicable law, that
indemnification of Indemnitee is proper under the circumstances.


3.           EXPENSES; INDEMNIFICATION PROCEDURE.


(a)     ADVANCEMENT OF EXPENSES. The Company shall advance expenses (including
attorneys' fees) incurred by Indemnitee defending any civil, criminal,
administrative or investigative action, suit or proceeding referenced in
Sections 2(a) or (b) hereof before a final disposition of such action, suit or
proceeding upon receipt from Indemnitee of an undertaking to repay such amounts
advanced if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified by the Company as authorized hereby.


(b)     NOTICE/COOPERATION BY INDEMNITEE. Indemnitee shall, as a condition
precedent to his right to indemnification under this Agreement, give the Company
notice, in accordance with Section 13 hereof, of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the appropriate officer of
the Company. In addition, Indemnitee shall give the

 
2

--------------------------------------------------------------------------------

 

Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee's power.


(c)     PROCEDURE. Any indemnification and advances provided for in Section 2
and this Section 3 shall be made no later than thirty (30) days after receipt of
the written request of Indemnitee unless otherwise mutually agreed to by the
parties. If a claim under this Agreement, under any statute, or under any
provision of the Company's Amended and Restated Certificate of Incorporation or
By-Laws providing for indemnification, is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 12 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys' fees) of bringing such action.
It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee. Indemnitee shall be entitled to receive interim
payments of expenses pursuant to Section 3(a) unless and until such defense may
be finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the intention of the parties that if the Company contests
Indemnitee's right to indemnification, the question of Indemnitee's right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.


(d)     NOTICE TO INSURERS. If, at the time of the receipt of a notice of a
claim pursuant to Section 3(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.


(e)     SELECTION OF COUNSEL. In the event the Company shall be obligated under
Section 3(a) hereof to pay the expenses of any proceedings against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ separate
counsel in any such proceeding at Indemnitee's expense; and (ii) if (A) the
employment of counsel by Indemnitee has

 
3

--------------------------------------------------------------------------------

 

been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee's counsel shall be at the expense of the
Company.


4.           ADDITIONAL INDEMNIFICATION RIGHTS; NON-EXCLUSIVITY.


(a)     SCOPE. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee, in whole or in part, to the
fullest extent permitted by law. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or its officers, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties' rights
and obligations hereunder.


(b)     NON-EXCLUSIVITY. The indemnification provided by this Agreement shall
not be deemed exclusive of any rights to which Indemnitee may be entitled under
the Company's Amended and Restated Certificate of Incorporation, By-Laws, any
agreement, any vote of stockholders or disinterested Directors, the Delaware
General Corporation Law (“DGCL”) or otherwise, both as to action in Indemnitee's
official capacity and as to action in another capacity while holding such office
or position. The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he may have ceased to serve in such capacity at the time of
any action, suit or other covered proceeding.


5.           MUTUAL ACKNOWLEDGMENT. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the United States
Securities and Exchange Commission to submit the question of indemnification to
a court in certain circumstances for a determination of the Company's right
under public policy to indemnify Indemnitee.


6.           LIABILITY INSURANCE. In the event that the Company does not in the
future maintain a policy or policies of officers and directors liability
insurance with a reputable insurance company or companies, upon written request
of Indemnities, the Company agrees to in such event, from time to time, make the
good faith determination whether or not it is practicable for the Company to
obtain and maintain such a policy or policies of insurance. Officers and
directors liability insurance would cover, among other things, coverage for
losses from wrongful acts and/or to ensure the Company's performance of its
obligations under this Agreement. The Company shall not be obligated to make
such determination more than once in any twelve (12) month period based on
written requests from Indemnities. Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage. In all such policies of liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are

 
4

--------------------------------------------------------------------------------

 

accorded to the most favorably insured of the Company's directors, if Indemnitee
is a director; or of the Company's officers, if Indemnitee is not a director of
the Company but is an officer. Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.


7.           SEVERABILITY. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company's inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.


8.           EXCEPTIONS. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:


(a)     CLAIMS INITIATED BY INDEMNITEE. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or otherwise as required under Section 145
of the DGCL, but such indemnification or advancement of expenses may be provided
by the Company in specific cases if the Board of Directors has approved the
initiation or bringing of such suit;


(b)     LACK OF GOOD FAITH. To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous;


(c)     INSURED CLAIMS. To indemnity Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise tax or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers' and
directors' liability insurance or other policy of insurance maintained by the
Company;


(d)     CLAIMS UNDER SECTION 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee or
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;

 
5

--------------------------------------------------------------------------------

 


(e)     UNLAWFUL CLAIMS. To indemnify Indemnitee in any manner which is contrary
to public policy or which a court of competent jurisdiction has finally
determined to be unlawful;


(f)     FAILURE TO SETTLE PROCEEDING. To indemnify Indemnitee for liabilities in
excess of the total amount at which settlement reasonably could have been made,
or for any cost and/or expenses incurred by Indemnitee following the time such
settlement reasonably could have been effected, if Indemnitee shall have
unreasonably delayed, refused or failed to enter into a settlement or any
action, suit or proceeding (or investigation or appeal thereof) recommended in
good faith, in writing, by the Company; or


(g)     BREACH OF EMPLOYMENT OR CONSULTING AGREEMENT. To indemnify Indemnitee
for any breach by Indemnitee of any employment or consulting agreement between
Indemnitee and the Company.


9.           CONSTRUCTION OF CERTAIN PHRASES.


(a)     COMPANY.  For purposes of this Agreement, references to the "Company"
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers, so that if
Indemnitee is or was a director or officer of such constituent corporation, or
is or was serving at the request of such constituent corporation as a director
or officer of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.


(b)     GENERAL.  For purposes of this Agreement, references to "other
enterprises" shall include employee benefit plans; references to "fines" shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to "serving at the request of the Company" shall
include any service as a director or officer of the Company or any subsidiary of
the Company which imposes duties on, or involves services by, such director or
officer with respect to an employee benefit plan, its participants, or
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner "not opposed to the best interest of the Company" as referred to in this
Agreement.


10.         SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns.


11.         ATTORNEY'S FEES. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled

 
6

--------------------------------------------------------------------------------

 

to be paid all court costs and expenses, including reasonable attorneys' fees,
incurred by Indemnitee with respect to such action, unless as a part of such
action, the court of competent jurisdiction determines that each of the material
assertions made by Indemnitee as a basis for such action were not made in good
faith or were frivolous. In the event of an action instituted by or in the name
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses, including attorneys' fees, incurred by Indemnitee in defense of such
action (including with respect to Indemnitee's counterclaims and cross-claims
made in such action), unless as a part of such action the court determines the
each of Indemnitee's material defenses to such action were made in bad faith or
were frivolous.


12.         NOTICE. Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) at the address specified for such party on the
signature page hereto, and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
via facsimile or electronic mail (with confirmation of receipt and a copy by
first class mail or air mail).


13.         CHOICE OF LAW. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware
without regard to conflicts-of-laws principles.


14.         CONSENT TO JURISDICTION. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and Federal courts of the
State of New York for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the state and Federal
courts sitting in New York, New York, Borough of Manhattan.


15.         HEADINGS.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.  The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.


16.         COUNTERPARTS. This Agreement may be executed in one or more
counterparts, and such counterparts may be delivered in electronic format
(including via facsimile or via electronic mail), each of which shall constitute
an original.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.





   
LITHIUM TECHNOLOGY CORPORATION
         
By:
     
Name:
     
Title:
             
Address:  
         







AGREED TO AND ACCEPTED BY INDEMNITEE:
                 
Print Name:  
   
Address:
               

 
 
 
8